Citation Nr: 0919831	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for HIV.

2. Entitlement to an initial rating in excess of 10 percent 
for facial acne.

3. Entitlement to service connection for Bell's palsy.

4. Entitlement to service connection for mononucleosis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
Reserve from July 1997 to January 2001 and February 2004 to 
May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and November 2007 rating 
decisions of the RO in Detroit, Michigan.  The October 2005 
rating decision in pertinent part denied service connection 
for Bell's palsy and mononucleosis, granted service 
connection for HIV, assigning a 10 percent disability rating, 
and granted service connection for facial acne, assigning a 
noncompensable disability rating.  The November 2007 rating 
decision increased the initial evaluation of facial acne from 
noncompensable to 10 percent.  

The Veteran testified at a November 2006 hearing before a 
Decision Review Officer (DRO).  A transcript of that 
proceeding has been associated with the claims folder.  

The issues of entitlement to higher initial ratings for HIV 
and facial acne are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
the Veteran currently has Bell's palsy or residuals of such.  

2. The preponderance of the evidence does not establish that 
the Veteran currently has mononucleosis or residuals of such.  




CONCLUSIONS OF LAW

1. Bell's palsy was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2. Mononucleosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of service connection 
for Bell's palsy and mononucleosis, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claims with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  Subsequent to the issuance of 
this letter, the Veteran's claims were readjudicated in a 
November 2007 supplemental statement of the case (SSOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was afforded a VA examination in September 2005 
to obtain an opinion as to whether Bell's palsy can be 
directly attributed to service.  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition currently exists.  This is discussed in 
more detail below.

With regard to the mononucleosis claim, the Board concludes 
that an examination is not needed in this case because the 
only evidence indicating the Veteran currently has this 
condition is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
As explained below, although service treatment records 
reflect treatment for mononucleosis, there is no evidence of 
recurrence, or a permanent residual or chronic disability.  
As there is no medical evidence of a current disability, the 
Board concludes that an examination is not necessary to the 
resolution of this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Bell's palsy 

The Veteran contends he has Bell's palsy as a result of 
active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Initially, the Board notes that there is evidence of an 
inservice disease or injury.  Service treatment records 
reveal that the Veteran presented to sick call in August 2004 
with symptoms of right facial droop.  He was transported to a 
hospital emergency room, where he was diagnosed with Bell's 
palsy.  Based on these findings, the Board acknowledges that 
Bell's palsy had its onset in service.

Even though the Veteran was diagnosed with Bell's palsy in 
service, the medical evidence of record fails to demonstrate 
that he currently suffers from Bell's palsy.  A May 2005 
separation examination report indicates that the Veteran's 
Bell's palsy was quiescent and that he was off medications.  
At a September 2005 VA examination, the Veteran reported a 
history of Bell's palsy in service, but explained that he had 
recovered without any residual neurologic deficits other not 
being able to wink his right eye as quickly as the left eye.  
On neurologic examination, cranial nerves were intact and, 
aside from a slight deviation of the angle of the mouth to 
the right, there were no residuals of 7th nerve palsy.  The 
Veteran was able to wrinkle his forehead and close his eyes 
against resistance.  His reflexes were 3+ and there were no 
cerebellar signs.  In light of these findings, the examiner 
gave the assessment of Bell's palsy on the right in August 
2004, with no residual neurological deficits.  

Based on the foregoing, the Board concludes that the 
preponderance of the medical evidence establishes that the 
Veteran does not have a current disability.  At his November 
2006 DRO hearing, the Veteran testified that he had not been 
treated for Bell's palsy by VA or a private health care 
provider since service.  The Veteran subsequently argued 
through his representative in an April 2009 informal hearing 
presentation that his condition had worsened since his last 
VA examination in 2005.  The Board finds, however, that there 
is no competent medical evidence suggesting that the Veteran 
has experienced a recurrence of Bell's palsy at anytime since 
service.  The only evidence of record indicating that the 
Veteran currently has Bell's palsy is his own lay statements.  
The Veteran can attest to factual matters of which he has 
first-hand knowledge; for example, he is competent to report 
that he experiences certain symptoms.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the nature and existence of his claimed disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, having concluded that there is no evidence of a current 
disability, the Board need not undertake an analysis as to 
whether there is medical evidence of a nexus between the 
claimed disability and service.  

Without medical evidence of a current disability, the 
Veteran's claim fails to meet the requirements for service 
connection.  See Hickson, supra.  Accordingly, service 
connection for Bell's palsy is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



b. Mononucleosis

The Veteran also contends he has mononucleosis as a result of 
active service.  For the reasons set forth below, the Board 
concludes that service connection is not warranted.  

Service treatment records show that the Veteran presented for 
treatment in March 1998 with complaints of body aches, 
fatigue, fevers and swelling to the right side of the neck.  
He was diagnosed with mononucleosis.  The Veteran returned 7 
days later, as instructed, for follow up treatment.  The 
assessment was mononucleosis that was resolving.  

While the service treatment records clearly demonstrate that 
the Veteran was treated for mononucleosis at one point in 
service, there is no competent medical evidence of a 
permanent residual or chronic disability or evidence 
indicating that mononucleosis has recurred.  Medical 
treatment records are completely silent concerning any 
complaints, treatment or a diagnosis of mononucleosis since 
the resolution of its initial occurrence in 1998.  As 
previously noted, a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 3 Vet. App. at 144.  Here, there is no 
competent evidence showing that the Veteran currently has 
mononucleosis.  

Taking into account all of the relevant evidence of record, 
service connection for mononucleosis is not warranted.  The 
only evidence in this case suggesting that the Veteran 
currently has mononucleosis is his own lay statements.  For 
example, he argued in an August 2005 statement that since 
being diagnosed with mononucleosis in 1998, he has 
periodically not had the energy to function properly or to 
get out of bed.  While he is competent to report experiencing 
such symptoms, he is not competent to state that he in fact 
suffers from mononucleosis.  See, e.g., Espiritu, supra.  The 
Board also notes that the Veteran subsequently testified at 
the November 2006 DRO hearing that he has not sought 
treatment for or noticed any problems with mononucleosis.  
The period without treatment since 1998 is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As the evidence fails to demonstrate evidence of a current 
disability, the Board need not address the matter of whether 
there is medical evidence of a nexus between the claimed 
disability and service.  See Hickson, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for mononucleosis.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for Bell's palsy is denied.  

Entitlement to service connection for mononucleosis is 
denied.  


REMAND

In the April 2009 informal hearing presentation, the 
Veteran's representative argued that the Veteran's service-
connected HIV and facial acne, each assigned an initial 
rating of 10 percent, have worsened in severity since the 
October 2007 VA examination.  As such, these issues must be 
remanded for further development.  On remand, the Agency of 
Original Jurisdiction (AOJ) should attempt to obtain any 
outstanding records of VA and private treatment for HIV and 
facial acne, and schedule the Veteran for a new medical 
examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to 
identify any outstanding medical 
treatment records relating to his HIV and 
facial acne that may be available from VA 
and/or private health care providers.  
The AOJ should make an effort to obtain 
all such records.

2.  The AOJ should also schedule the 
Veteran for an appropriate VA medical 
examination to determine the current 
severity of his service-connected HIV and 
facial acne.  The claims file must be 
made available to the examiner and the 
examiner must note in the examination 
report that the claims file was reviewed 
in conjunction with the examination.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  The examiner should 
describe all findings in detail and 
explain the rationale for any conclusions 
reached.  

3. Thereafter, the AOJ should 
readjudicate the claims for higher 
initial ratings for HIV and facial acne.  
If the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


